DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Tojo et al. (WO 2015/072216) is the closest prior art, which teaches a thermoplastic polyester resin composition comprising 0.1-10 parts by weight of an epoxy compound with respect to 100 parts of a thermoplastic polyester resin.  The polyester has an amount of carboxyl groups of 50 eq/t or less and the ratio of concentration of epoxy groups to the concentration of carboxyl groups is 1-8. However, when the resin is polybutylene terephthalate, Tojo et al. performs molding at 250 °C instead of the claimed 270 °C (para. 187).  As applicant pointed out in the interview of January 11, 2022, the lower temperature is not as hard of a stress test as the claimed 270 °C.  Since Tojo et al. does not test the tensile strength retention under the claimed conditions, there is no evidence that the composition of Tojo et al. necessarily or inherently achieved this property. Further, Tojo et al. does not teach the hindered amine in an amount of 0.001 to 1 part.  There is no teaching or suggestion found in the prior art of record to modify the composition of Tojo et al. to achieve the claimed tensile strength retention property.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767